Citation Nr: 9933075	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  96-46 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1957 to 
September 1957 and from January 1958 to January 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  There is no competent medical evidence of a nexus between 
any current sleep apnea and the appellant's period of active 
service.  


CONCLUSION OF LAW

The appellant's claim for service connection for sleep apnea 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of sleep apnea.  The appellant's 
separation examination, dated in September 1981, shows that 
at that time, in response to the question as to whether the 
appellant had ever had or if he currently had frequent 
trouble sleeping, the appellant responded "yes."  At that 
time, the examining physician noted that the appellant felt 
tense all of the time.  

In March 1982, the appellant underwent a VA examination.  The 
examination report is negative for any complaints or findings 
of sleep apnea.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in El Paso, Texas, from May 1982 to September 1990, 
show that in November 1983, the appellant was treated at the 
gastrointestinal (GI) clinic.  At that time, he noted that 
the medication he had been taking was too strong and was 
causing poor sleeping patterns.  The appellant was treated 
again in November 1983 after he exhibited symptoms of 
extended grief.  At that time, the appellant noted that his 
wife had recently left him.  He stated that he had "early 
waking," and loss of appetite.  Upon mental status 
evaluation, the examiner indicated that the appellant had a 
sad, depressed affect, and his speech was relevant and fluid.  
The diagnoses included the following: (1) anxiety, and (2) 
extended grief reaction.  The records further show that in 
September 1984, the appellant was treated after complaining 
of easy fatigability, malaise, headaches, neck pain, and an 
impaired memory over the last two months.  At that time, the 
appellant stated that he had a tendency of falling asleep 
during the day.  He indicated that he would fall asleep while 
talking to another person.  The appellant was diagnosed with 
the following: (1) malaise, (2) easy fatigability, (3) 
impaired memory, and (4) somnolence.  

In July 1995, the appellant filed a claim for entitlement to 
service connection for sleep apnea.  At that time, he stated 
that he had been treated at the El Paso VAMC for sleep apnea 
from 1982 to the present.  

Outpatient treatment records from the El Paso VAMC, from 
December 1993 to July 1995, show that in December 1993, the 
appellant was diagnosed with sleep apnea.  The records 
further reflect that in March 1994, the appellant was 
evaluated by the VA Sleep Disorders Clinic.  At that time, 
the appellant gave a history of loud snoring and frequent 
nocturnal awakenings.  The appellant complained of unusual 
sensations in his legs upon sleep onset.  According to the 
appellant, daytime sleepiness was moderate.  The appellant 
also reported that in February 1993, he had been diagnosed 
with obstructive sleep apnea.  He indicated that at that 
time, he was given medication and a continuous positive 
airway pressure (CPAP) was requested.  After the March 1994 
sleep studies were performed, the appellant was diagnosed 
with the following: (1) periodic limb movement disorder, (2) 
restless legs syndrome, and (3) obstructive sleep apnea 
syndrome, mild.  The examining physician stated that "sleep 
disordered breathing" was typically treated with CPAP 
therapy.  It was the examiner's recommendation that the 
appellant use CPAP as an immediate treatment.  The examiner 
also cautioned the appellant about the use of central nervous 
system depressants (especially alcohol, sedatives, and 
hypnotics) because they could further impair sleep-related 
breathing.  

The El Paso VAMC records show that in April 1995, the 
appellant called the VAMC and complaining that he could not 
sleep.  At that time, he also noted that he had a "terrible 
headache."  The appellant indicated that he could not sleep 
despite the use of medication and the CPAP therapy.  He 
reported that he had tried different medications for his 
headaches, but that "nothing work[ed]."  According to the 
records, the appellant's medication was increased.   

In an undated statement from the appellant to the RO, the 
appellant contended that his currently diagnosed sleep apnea 
was related to his period of active service because he had 
the same symptoms "today" as he had while he was in the 
military.  The appellant maintained that during service, he 
did not realize that he had a sleep disorder, and as such, he 
related his lack of sleep to whatever events were going on in 
his life at the time.  He reported that while he was in the 
military, his ex-wife had told him that he would stop 
breathing during the night, and that his snoring would "wake 
the dead."  According to the appellant, he had complained of 
fatigue and his inability to sleep, but he was not tested for 
sleep apnea.  The appellant indicated that during service, he 
related his sleeplessness to his diagnosed hernias, 
emphysema, chronic colds, and also to his divorce.  He stated 
that he blamed his inability to sleep on the above medical 
disorders.  The appellant revealed that although he was not 
diagnosed with sleep apnea until 1992, it was his opinion 
that he had had the sleep disorder since May 1970.  The 
appellant further stated that sleep apnea had not been 
recognized before 1990.  

In support of his contentions, the appellant submitted copies 
of his service medical records and copies of outpatient 
treatment records from the El Paso VAMC.  The appellant 
submitted a copy of his separation examination, dated in 
September 1981, which showed that at that time, he had 
indicated that he had frequent trouble sleeping.  He noted 
that at the time of his separation examination, he was not 
evaluated for any sleep disorder.  According to the 
appellant, symptoms of his sleep apnea included headaches, 
dry nostrils, tension, and insomnia.  The appellant submitted 
copies of his service medical records which showed that in 
April 1970, he was treated after complaining of a "knot" at 
the base of his skull.  At that time, the appellant stated 
that the "knot" was causing him to develop headaches.  The 
records also showed that in May 1970, the appellant was 
treated after complaining that in the past month, he had felt 
very tired and run down.  At that time, he noted that he had 
had a spontaneous pneumothorax in February 1970.  The records 
further indicated that in October 1979, the appellant was 
treated for his diagnosed esophagitis.  At that time, the 
appellant stated that the medication he was taking was 
causing a burning sensation in his epigastrium.  According to 
the appellant, he "only infrequently [awoke] at night."  
The assessment was that his esophagitis had improved, but 
that there were persistent symptoms.  

The appellant also submitted copies of outpatient treatment 
record from the El Paso VAMC which showed that in October 
1983, he was treated after complaining of tension and 
insomnia.  At that time, the appellant stated that he was 
going through a divorce proceeding which was making him very 
nervous.  The appellant was given medication.  The records 
further reflect that in June 1984, the appellant was treated 
after complaining of headaches in the frontal regions and in 
the regions of the maxillary sinuses.  At that time, he 
stated that he had nasal secretions to an excessive degree, 
as well as post nasal drip.  The diagnosis was of allergic 
rhinosinusitis.  The El Paso VAMC records also included a 
report from the VA Sleep Disorder Clinic, dated in February 
1993.  The report shows that at that time, the appellant 
stated that he had a history of loud snoring, and he noted 
that he awoke frequently at night.  The appellant described 
his sleep as very restless.  According to the appellant, 
sleep was "unrefreshing," and he often felt tired in the 
morning.  The appellant indicated that daytime sleepiness was 
moderate.  He reported that he drank three cans of beer per 
day.  The appellant further stated that he drank five cups of 
coffee and one cola drink per day.  After a series of tests, 
the appellant was diagnosed with the following: (1) 
obstructive sleep apnea syndrome, (2) periodic limb movement 
disorder, and (3) restless legs syndrome.  The examiner noted 
that the appellant's sleep was severely disturbed by 
obstructive breathing arousals and leg movement arousals.  
According to the examiner, sleep efficiency was less than 60 
percent on both nights of testing, and duration of rapid eye 
movement (REM) sleep was below normal.  The examiner stated 
that the awakenings and arousals occurred nearly 
continuously.  

A private medical statement from G.A.D., M.D., dated in March 
1997, shows that at that time, Dr. D. indicated that the 
appellant had obstructive sleep apnea.  Dr. D. stated that 
the appellant's disorder had been documented by 
polysomnography at the Providence Memorial Hospital Regional 
Sleep Disorders Center in October 1995.  According to Dr. D., 
it was possible that the appellant's condition of sleep apnea 
had been present to some degree for many years before the 
sleep study was conducted.  

In July 1997, a hearing was conducted at the RO.  At that 
time, the appellant testified that there were several reasons 
why he believed that his currently diagnosed sleep apnea was 
related to his period of time in the military.  (T.2).  The 
appellant stated that during service, he always had sleep 
problems.  (Id.).  He indicated that when he was married, his 
ex-wife told him that he snored very loud, and that he would 
stop breathing in the middle of the night.  (Id.).  The 
appellant reported that in the 1970's, when his lungs 
collapsed and he complained of feeling tired all of the time, 
his physician never performed any tests for sleep apnea and 
instead, gave him sleeping medicine.  (T.2,3).  According to 
the appellant, he developed sore throats and a dry nose 
because of all of the breathing and snoring that he did 
during the night.  (T.3).  The appellant revealed that upon 
his separation examination, he complained of sleeping 
problems, but he was not evaluated to find out the cause of 
his problems.  (Id.).  He stated that he did not have 
problems falling asleep, but that he had problems staying 
asleep.  (Id.).  The appellant indicated that in 
approximately 1993, he was diagnosed with sleep apnea.  
(T.8).  He noted that at present, he used a CPAP machine and 
medication to help him sleep.  (T.6).  

In February 1998, the RO received private medical records 
from J.T., M.D., from December 1989 to February 1998.  The 
records reflect that in 1995, the appellant was treated after 
complaining of insomnia.  At that time, he was diagnosed with 
sleep apnea.  The remaining records show treatment for 
unrelated disorders.  

In March 1998, the RO received a private medical statement 
from Dr. G.A.D., dated in October 1995.  The statement shows 
that at that time, Dr. D. indicated that the appellant had 
been diagnosed with obstructive sleep apnea five years ago at 
a VA Hospital (VAH) in Houston, Texas.  Dr. D. stated that 
according to the appellant, at present, he was not doing 
well.  The appellant indicated that he usually went to bed at 
10:00 PM, fell asleep, and then woke up three to four hours 
later.  He noted that his snoring was loud, and that he had 
morning headaches.  According to the appellant, he also felt 
sleepy during the day.  The appellant revealed that he drank 
alcohol every night for the past 10 to 15 years.  Dr. D. 
indicated that upon physical examination, the appellant's 
lungs were clear to auscultation and percussion.  The 
appellant's heart had a regular rhythm with no gallop or 
murmur.  The diagnoses included the following: (1) 
obstructive sleep apnea, and (2) disorders of initiating and 
maintaining sleep secondary to alcohol abuse and history of 
myoclonus.  

In March 1998, the RO received private medical records from 
the Providence Memorial Hospital Regional Sleep Disorders 
Center.  The records show that in October 1995, July 1996, 
and August 1996, the appellant underwent Nasal Continuous 
Positive Airway Pressure (NCPAP) evaluations for his 
obstructive sleep apnea.  

A private medical statement from J.E.S., M.D., dated in March 
1998, shows that at that time, Dr. S. indicated that he had 
initially treated the appellant in May 1995 for possible 
sleep apnea, and that in October 1995, the appellant was 
diagnosed with moderate obstructive sleep apnea.  Dr. S. 
stated that he had recently treated the appellant in February 
1998, and that the appellant was currently on CPAP therapy 
and taking medication.  According to Dr. S., the appellant 
had improved sleep.  

In May 1998, the appellant underwent a VA examination.  At 
that time, he reported that he had insomnia between 1970 and 
1980.  He stated that in 1992, he was diagnosed with sleep 
apnea.  The appellant indicated that for the last five years, 
he had had shortness of breath.  He noted that at present, he 
had daytime hypersomnolence.  According to the appellant, he 
took medication and used a CPAP machine to help him sleep.  
The appellant reported that in 1996, he stopped drinking 
after five to six years of drinking 12 to 18 beers a day. 

The physical examination showed that the appellant's lungs 
were clear to auscultation bilaterally.  The appellant's 
heart had a regular rate with no gallop or murmur.  A chest 
x-ray was interpreted as showing interstitial fibrotic 
changes on the mid-lung fields obscuring the left 
costophrenic circulus.  Pulmonary function tests showed mild 
small airway obstruction with normal capacity.  Following the 
physical examination and a review of the x-ray and pulmonary 
function tests, the examining physician diagnosed the 
appellant with the following: (1) sleep apnea, (2) small 
airway obstruction found, and (3) pulmonary interstitial 
fibrotic changes found.  The examining physician stated that 
he had reviewed the appellant's claims file.  According to 
the examiner, in the appellant's service medical records, 
there was a medical history record, dated in August 1978, 
which showed that at that time, the appellant reported 
"negative" for problems sleeping.  The examiner also 
indicated that between December 1971 and December 1981, the 
appellant was treated approximately 10 to 12 times for upper 
respiratory infections, sore throats, and sinus infections.  
According to the examiner, there was no evidence of insomnia 
or sleeping problems until September 1991.  The examiner 
revealed that in February 1993, the appellant was diagnosed 
with sleep apnea.  





II.  Analysis

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for sleep apnea is well-grounded; that is, 
a claim which is plausible and capable of substantiation.  
See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 10 Vet. App. 268, 
270 (1997) (citing Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990)).  If the claim is not well grounded, the appeal must 
fail and there is no further duty to assist in developing the 
facts pertinent to the claim.  See Epps v. Gober, 126 F.3d 
1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To summarize, the appellant contends that his currently 
diagnosed sleep apnea is related to his period of active 
service.  The appellant maintains that although he was never 
diagnosed with sleep apnea during service, he had the 
symptoms of sleep apnea during that period of time.  
According to the appellant, his sleep apnea symptoms included 
headaches, dry nostrils, tension, and insomnia.  He further 
states that he was never tested for the disorder while he was 
in the military.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his currently 
diagnosed sleep apnea is related to service is not competent 
evidence.  

In the instant case, the appellant's service medical records 
are negative for any complaints or findings of sleep apnea.  
In addition, although the appellant's September 1981 
separation examination shows that at that time, the appellant 
noted that he had frequent trouble sleeping, the examining 
physician stated that the appellant had been feeling tense.  
Moreover, the Board further notes that the appellant's March 
1982 VA examination report is negative for any complaints or 
findings of sleep apnea.  

The first medical evidence of sleep apnea is in February 
1993, approximately 11 years after the appellant's discharge.  
Outpatient treatment records from the El Paso VAMC show that 
in February 1993, the appellant was diagnosed with the 
following: (1) obstructive sleep apnea syndrome, (2) periodic 
limb movement disorder, and (3) restless legs syndrome.  In 
addition, private medical records from Dr. J.T., reflect that 
in 1995, the appellant was diagnosed with sleep apnea, and a 
private medical statement from Dr. J.E.S., dated in March 
1998, shows that at that time, Dr. S. indicated that he was 
treating the appellant for sleep apnea.  Moreover, in the 
appellant's most recent VA examination, in May 1998, the 
appellant was diagnosed with sleep apnea.  

In light of the above, although the evidence of record shows 
that the appellant has been currently diagnosed with sleep 
apnea, the evidence does not show a nexus between any current 
sleep apnea and any disease or injury in service.  As 
previously stated, there must be medical evidence showing a 
nexus between an in-service injury or disease and the current 
disability for a well-grounded claim.  The Board recognizes 
that it is the appellant's contention that he had sleep apnea 
during service, and that his in-service complaints of 
headaches and fatigue were really actual symptoms of his 
sleep apnea.  However, as previously stated, the appellant's 
opinion that his currently diagnosed sleep apnea is related 
to the findings noted in service is not competent evidence.  
See Espiritu, 2 Vet. App. at 492.  Moreover, the there is no 
medical evidence of record showing a nexus between the 
findings noted in service and the appellant's currently 
diagnosed sleep apnea. 

The Board notes that in support of the appellant's 
contentions, Dr. G.A.D. submitted a statement, dated in March 
1997.  At that time, Dr. D. indicated that the appellant had 
been diagnosed with sleep apnea in October 1995.  It was Dr. 
D.'s opinion that it was possible that the appellant's 
condition of sleep apnea had been present to some degree for 
many years before the diagnosis was made.  In this regard, 
the Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has held that medical evidence 
must be more than speculative.  Bostain v. West, 11 Vet. App. 
124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); See also Perman v. 
Brown, 5 Vet. App. 237, 241 (1993); Sklar v. Brown, 5 Vet. 
App. 104, 145-6 (1993).  However, the Court has also held 
that the use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology, and such 
language is not always too speculative for purposes of 
finding a claim well grounded; the opinion must be viewed in 
its entire context.  Lee v. Brown, 10 Vet. App. 336 (1997). 
Notwithstanding, the Board notes that Dr. D. did not expound 
upon his rationale for the opinion expressed, or reference 
clinical findings which supported his conclusion.  Moreover, 
the Board further observes that although Dr. D. indicated 
that it was possible that the appellant's sleep apnea was 
present to some degree for many years before the October 1995 
diagnosis was made, Dr. D. did not specifically state that 
the appellant's sleep apnea originated during the appellant's 
period of active service.  The Board notes that, as 
previously stated, the appellant was first diagnosed with 
sleep apnea in February 1993, approximately 11 years after 
his separation from the military.  Furthermore, the Board 
observes that in an earlier statement from Dr. D., dated in 
October 1995, in addition to diagnosing the appellant with 
obstructive sleep apnea, Dr. D. also noted that the 
appellant's disorders of initiating and maintaining sleep 
were secondary to alcohol abuse.  

In light of the foregoing, it is the Board's opinion that the 
totality of the medical evidence of record does not show that 
there is a nexus between the appellant's currently diagnosed 
sleep apnea and his period of active service.  Therefore, as 
there is no competent medical evidence which shows that the 
appellant's current sleep apnea is related to service, the 
appellant's claim for service connection for sleep apnea must 
be denied.  

The Board notes that in the appellant's May 1998 VA 
examination, after the examining physician diagnosed the 
appellant with sleep apnea, he stated that a "new sleep 
apnea evaluation" was requested and pending.  The Board 
observes that the evidence of record is negative for a "new 
sleep apnea evaluation."  However, it is the Board's 
determination that that there is no duty to assist the 
appellant in associating that record with the claims file.  
The Board observes that in light of the above and the Board's 
conclusion that the appellant's claim for service connection 
for sleep apnea is not well grounded, there is no further 
duty to assist the appellant in developing the facts 
pertinent to his claim.  See Epps, 126 F.3d at 1464, 1469; 
Morton v. West, 12 Vet. App. 477 (1999).  



ORDER

Entitlement to service connection for sleep apnea is denied.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

